internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp plr-116279-00 date date legend purchaser purchaser purchaser lossco parent subsidiary subsidiary newco unrelated purchaser group date a date b date c date d date e date f date g date h l m plr-116279-00 company official outside tax professional outside tax professional this responds to your authorized representative’s letter dated date requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election lossco is requesting an extension to file the election under sec_1_382-6 of the income_tax regulations the election for lossco subsidiary and subsidiary with respect to an acquisition of lossco stock on date c the change_date transaction additional information was received in letters dated november november december december and date the material information is summarized below at the time of the change_date transaction lossco was common parent of a group of affiliated corporations filing a consolidated federal_income_tax return the lossco group on date f lossco organized a new subsidiary newco and lossco’s two subsidiaries subsidiary and subsidiary merged into newco on date g newco merged into lossco and lossco changed its name prior to date g lossco was named parent lossco is currently a publicly_held_corporation lossco is a fiscal_year taxpayer and uses the accrual_method of accounting lossco’s tax_year that encompasses the change_date transaction the change_date transaction tax_year ended on date d on date a unrelated purchaser group acquired l percent which is more than percent of the stock of lossco in a private_placement on date b purchaser purchaser and purchaser the acquirors began a series of cash purchases of lossco stock by date c which is within days of date b and less than one year after date a the acquirors had acquired m percent which is more than percent of the stock of lossco these transactions increased the percentage ownership of lossco stock held by the acquirors and unrelated purchaser group by more than percent as a result of the acquirors' and unrelated purchaser group’s acquisition of lossco stock a testing_date as defined in sec_1_382-2 occurred on date c because these transactions resulted in a greater than percent shift in the ownership of lossco during the testing_period an ownership_change as defined in sec_382 occurred on date c the lossco group intended to allocate its consolidated_net_operating_loss between the pre-change period and post-change period as if the books were closed on plr-116279-00 the change_date the election was due on date e the extended due_date for the lossco group’s consolidated federal_income_tax return but for various reasons it was not filed lossco relied on outside tax professional for federal_income_tax advice and tax reporting regarding the change_date transaction and the preparation and filing of lossco’s change_date transaction tax_year federal_income_tax return on date h which is after the due_date for the election outside tax professional discovered the election had not been filed the statute_of_limitations under sec_6501 has not expired for the lossco group's taxable_year for which the election is due or for any years affected by the election the following representations have been made in connection with this request a b c d e f g lossco is the common parent of a loss group as defined in sec_1 91t c as in effect for the change_date transaction tax_year with respect to certain net_operating_loss carryovers as a result of the change_date transaction on date c lossco underwent an ownership_change as defined in sec_382 the lossco group has not accelerated income into the pre-change period or deferred loss to the post-change period for the purpose of avoiding the application of sec_382 lossco is not under the jurisdiction of a court in a title_11_or_similar_case the lossco group will determine its alternative_minimum_taxable_income and adjusted_current_earnings for the pre-change and post-change periods based on a closing of the books as of the change_date and will elect out of ratable allocation since date c lossco has continued the operation of its historic trade_or_business within the meaning of sec_1_1502-93t d as in effect for the change_date transaction tax_year the lossco group has not carried back and will not carry back under sec_172 or any applicable_section of the consolidated_return_regulations any portion of the consolidated_net_operating_loss it incurred in the change_date transaction tax_year to a prior tax_year the lossco group incurred consolidated net operating losses in the tax years that would otherwise have qualified under sec_172 and any applicable_section of the consolidated_return_regulations as carryback years for the consolidated_net_operating_loss it incurred in the change_date transaction tax_year h an election under sec_338 of the internal_revenue_code was not made in connection with the change_date transaction plr-116279-00 sec_1_382-6 provides that except as provided in paragraphs b and d of that section a loss_corporation defined in sec_382 must allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period by ratably allocating an equal portion to each day in the year sec_1_382-6 provides that a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period as if the loss corporation's books were closed on the change_date sec_1_382-6 provides that a loss_corporation makes the closing-of-the- books election by including the following statement on the information statement required by sec_1_382-2t for the change year the closing-of-the-books election under sec_1_382-6 is hereby made with respect to the ownership_change occurring on insert date the election must be made on or before the due_date including extensions of the loss corporation's income_tax return for the change year sec_1_1502-77 provides that the common parent for all purposes other than for several purposes not relevant here shall be the sole agent for each subsidiary in the group duly authorized to act in its own name in all matters relating to the tax_liability for the consolidated_return_year under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as including an election whose due_date is prescribed by a regulation revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 through provide standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_382-6 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for lossco to file the election provided lossco shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 plr-116279-00 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by lossco company official and outside tax professional explain the circumstances that resulted in the failure to timely file a valid election the information also establishes that tax professionals were responsible for the election that lossco relied on them to timely make the election and that the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that lossco has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for lossco to file the election by amending its information statement with respect to the transaction described above if a short taxable_year under sec_1_1502-76 is a change year for which the allocation under sec_1_382-6 is made such allocation will apply only to the items allocated to that short taxable_year under sec_1_1502-76 sec_1_382-6 the above extension of time is conditioned on the filing within days of the issuance of this letter_ruling of all returns and amended returns if any necessary to reflect the election and the lossco group's tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s liability is lower sec_301_9100-3 lossco must file the election in accordance with sec_1_382-6 including filing any applicable amended returns a copy of this letter should be attached to the information statement we express no opinion regarding whether lossco is a loss_corporation as defined in sec_382 or the common parent of a loss group as defined in sec_1 91t c whether a testing_date as defined in sec_1_382-2 occurred on date c and whether an ownership_change as defined in sec_382 occurred on date c in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the district_director s should verify all essential plr-116279-00 facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter will be sent to your authorized representatives pursuant to the power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by chief branch
